
	

113 HR 2211 IH: Accuracy in Reporting Medical Debt Act of 2013
U.S. House of Representatives
2013-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2211
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2013
			Mr. Gary G. Miller of
			 California (for himself and Mrs.
			 McCarthy of New York) introduced the following bill; which was
			 referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Fair Debt Collection Practices Act to
		  provide for a timetable for verification of medical debt and to increase the
		  efficiency of credit markets with more perfect information.
	
	
		1.Short titleThis Act may be cited as the
			 Accuracy in Reporting Medical Debt Act of
			 2013.
		2.FindingsThe Congress finds the following:
			(1)A reduction in a consumer’s credit score
			 can impede consumers’ economic activity and consumer borrowing capacity.
			(2)A
			 2012 Federal Trade Commission report found that as many as 40 million Americans
			 have mistakes on their credit report.
			(3)According to
			 credit evaluators, medical debt collections are inconsistently reported, and of
			 questionable value in predicting future payment performance.
			(4)Medical debt that
			 has been completely paid off or settled will remain on a consumer’s credit
			 report and can significantly damage a consumer’s credit score for 7
			 years.
			(5)Creditworthy
			 consumers may be denied credit, pay higher interest rates, or pay higher fees
			 when buying or refinancing a home loan or obtaining credit for credit-related
			 products due to disputed medical debt on their credit reports.
			3.Validation of
			 medical debt
			(a)In
			 generalSection 809 of the
			 Fair Debt Collection Practices Act (15 U.S.C. 1692g) is amended by adding at
			 the end the following:
				
					(f)Validation of
				medical debtFor purposes of
				medical debt, the following shall apply:
						(1)DefinitionsFor purposes of this subsection:
							(A)Consumer
				reporting agencyThe term consumer reporting agency
				has the meaning given such term under section 603(f) of the Fair Credit
				Reporting Act.
							(B)Disputes the
				validityWith respect to a medical debt, a consumer disputes the
				validity of such debt if the consumer states, in writing, that either—
								(i)the consumer is
				continuing to communicate with an insurance company to determine coverage for
				the debt;
								(ii)the consumer
				disputes the amount or existence of the debt; or
								(iii)the consumer has applied for financial
				assistance, provides evidence of such application, and is awaiting a
				determination.
								(C)Medical
				debtThe term medical
				debt means a debt arising from the receipt of medical services,
				products, or devices.
							(2)Notice of
				specific deadlineWhen
				sending a statement described under subsection (a)(3), the debt collector shall
				include the following information:
							(A)That the debt collector could report to a
				consumer reporting agency regarding the debt, if the consumer does not respond
				to the notice within 30 days from the date on which the consumer received the
				statement.
							(B)That, if the
				consumer does respond, the debt collector could report to a consumer reporting
				agency regarding the debt at the end of the 120-day period beginning on the
				date that the debt collector sends the statement.
							(C)The specific date that is the end of the
				120-day period beginning on the date that the debt collector sends the
				statement.
							(3)Effect of
				consumer noticeIf the
				consumer notifies the debt collector, in writing, within the 30-day period
				described under subsection (a), that the consumer disputes the validity of the
				debt, the debt collector may not, during the 120-day period beginning on the
				date that the debt collector sends the written notice described under
				subsection (a), communicate with, or report any information to, any consumer
				reporting agency regarding such debt. This paragraph shall have no effect on
				when a debt collector may or may not engage in activities to collect or attempt
				to collect any debt owed or due or asserted to be owed.
						(4)Reporting after
				the 120-day periodNothing in
				this subsection shall prohibit the debt collector from communicating with, or
				reporting any information to, any consumer reporting agency regarding such debt
				after the end of such 120-day
				period.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect after
			 the end of the 6-month period beginning on the date of the enactment of this
			 Act.
			
